Holderman, J. The record in this cause indicates that this is a lapsed appropriation claim to which the Attorney General has stipulated based upon a report forwarded to his office by the Department of Public Aid. This Court finds that this was a properly authorized expenditure of which $675.00 remains unpaid. The purpose of the expenditure for which this claim was filed was for roof repairs for homestead property, IDPA case No. 06-226-07-279641. Although the balance remaining in the appropriation out of which this claim should have been paid was insufficient to pay this obligation, there were funds available for transfer to have paid the obligation as authorized by section 13.2 of “An Act in relation to State finance” (Ill. Rev. Stat. 1981, ch. 127, par. 149.2) and Hall v. State, 78-CC-0895, unpublished. Money was appropriated under line item 001-47801-4400-03-00. (’81) Claimant’s social security or Federal tax I.D. number is 319-32-4087. It is hereby ordered that the Claimant be awarded in full satisfaction of this claim the sum of $675.00.